AO 450 (Rev. 5/85) Judgment in a Civil Case ⊗




                       United States District Court
                                       EASTERN DISTRICT OF WISCONSIN


                                                           JUDGMENT IN A CIVIL CASE
            JIMMIE HOSKINS,
                     Plaintiff

                         v.                                CASE NUMBER: 20-C-417

            DAVID BETH,
                    Defendant




           Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

X           Decision by Court. This action came to trial or hearing before the Court. The
            issues have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that the plaintiff shall take nothing by his
complaint and judgment is entered in favor of the defendant on the merits.




            7/22/2020                                      Gina M. Colletti
Date                                                       Clerk

                                                           s/ L. Smith
                                                           (By) Deputy Clerk




                  Case 2:20-cv-00417-LA Filed 07/22/20 Page 1 of 1 Document 11
